Case 4:16-cv-01604-ACA Document 59 Filed 11/07/18 Page 1 of 22            FILED
                                                                 2018 Nov-07 PM 02:44
                                                                 U.S. DISTRICT COURT
                                                                     N.D. OF ALABAMA
Case 4:16-cv-01604-ACA Document 59 Filed 11/07/18 Page 2 of 22
Case 4:16-cv-01604-ACA Document 59 Filed 11/07/18 Page 3 of 22
Case 4:16-cv-01604-ACA Document 59 Filed 11/07/18 Page 4 of 22
Case 4:16-cv-01604-ACA Document 59 Filed 11/07/18 Page 5 of 22
Case 4:16-cv-01604-ACA Document 59 Filed 11/07/18 Page 6 of 22
Case 4:16-cv-01604-ACA Document 59 Filed 11/07/18 Page 7 of 22
Case 4:16-cv-01604-ACA Document 59 Filed 11/07/18 Page 8 of 22
Case 4:16-cv-01604-ACA Document 59 Filed 11/07/18 Page 9 of 22
Case 4:16-cv-01604-ACA Document 59 Filed 11/07/18 Page 10 of 22
Case 4:16-cv-01604-ACA Document 59 Filed 11/07/18 Page 11 of 22
Case 4:16-cv-01604-ACA Document 59 Filed 11/07/18 Page 12 of 22
Case 4:16-cv-01604-ACA Document 59 Filed 11/07/18 Page 13 of 22
Case 4:16-cv-01604-ACA Document 59 Filed 11/07/18 Page 14 of 22
Case 4:16-cv-01604-ACA Document 59 Filed 11/07/18 Page 15 of 22
Case 4:16-cv-01604-ACA Document 59 Filed 11/07/18 Page 16 of 22
Case 4:16-cv-01604-ACA Document 59 Filed 11/07/18 Page 17 of 22
Case 4:16-cv-01604-ACA Document 59 Filed 11/07/18 Page 18 of 22
Case 4:16-cv-01604-ACA Document 59 Filed 11/07/18 Page 19 of 22
Case 4:16-cv-01604-ACA Document 59 Filed 11/07/18 Page 20 of 22
Case 4:16-cv-01604-ACA Document 59 Filed 11/07/18 Page 21 of 22
Case 4:16-cv-01604-ACA Document 59 Filed 11/07/18 Page 22 of 22
